
	
		I
		111th CONGRESS
		2d Session
		H. R. 5153
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2010
			Ms. Herseth Sandlin
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Minuteman Missile National Historic Site
		  Establishment Act of 1999 to modify the boundary of the Minuteman Missile
		  National Historic Site in South Dakota, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minuteman Missile National Historic Site Boundary
			 Modification Act
				.
		2.Boundary
			 Modification and Land Transfer
			(a)Boundary
			 ModificationSubsection (a)
			 of section 3 of the Minuteman Missile National Historic Site Establishment Act
			 of 1999 (Public Law 106–115; 113 Stat. 1540) is amended—
				(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
				(2)by inserting after
			 paragraph (2), the following new paragraph (3):
					
						(3)Visitor Facility
				and Administrative SitesThe
				historic site shall also consist of the land and interests in land generally
				depicted on the map referred to as Minuteman Missile National Historic
				Site Boundary Modification, numbered 406/80,011 and dated July 17,
				2009, including—
							(A)approximately 25
				acres of land located north of exit 131 on Interstate 90 in Jackson County,
				South Dakota, for the construction and use of a visitor facility and
				administrative site; and
							(B)approximately 3.65
				acres of land located at the Delta 1 Launch Control Facility, for the
				construction and use of a parking lot and for other administrative
				purposes.
							;
				and
				(3)in paragraph (4) (as redesignated by
			 paragraph (1) of this section)—
					(A)by striking the
			 heading and inserting the following new heading: Availability of Maps.—;
			 and
					(B)by striking
			 The map described in paragraph (2) and inserting the following:
			 The maps described in paragraphs (2) and (3).
					(b)Land
			 transferSubsection (e) of such section is amended—
				(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Buffalo Gap
				National Grassland Boundary Modification
							(A)Land
				transferThe Secretary of Agriculture shall—
								(i)transfer
				administrative jurisdiction over the land described in subsection (a)(3) to the
				Secretary; and
								(ii)modify the
				boundaries of the Buffalo Gap National Boundary Grassland to exclude such land
				from the boundaries of the Grassland.
								(B)Availability of
				MapAs soon as is practicable
				after the transfer specified in subparagraph (A) occurs, the Secretary shall
				prepare a map and a legal description of the Minuteman Missile National
				Historic Site, including the land described in subsection (a)(3) to be placed
				on file and available for public inspection in the appropriate offices of the
				National Park Service.
							.
				
